PER CURIAM
In this application, plaintiff seeks review of a ruling of the district court excluding from evidence certain Coast Guard documents obtained by plaintiff pursuant to a Freedom of Information Act request.
Considering the specific and narrow facts of this case, we find the district court abused its discretion in excluding the Coast Guard documents. These documents are relevant to the issue of whether defendants properly filed the required notice with the Coast Guard following plaintiff's accident.
Accordingly, the writ is granted. The judgment of the district court is reversed, *300and the case is remanded to the district court for further proceedings.
Weimer, Guidry & Clark, JJ., would deny.